DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-30 are currently pending in the application.
Terminal Disclaimer
The terminal disclaimer filed on 08/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending applications 17/396914 & 17/173,475 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claims 15 & 26 are objected to because of the following informalities:  
Claim 15, line 29, recites “a wellhead”, which should be revised to: 
-- the [[a]] wellhead--;
Claim 15, line 36, recites “a transmission”, which should be revised to:
-- the [[a]] transmission--;
Claim 26, line 29, recites “a wellhead”, which should be revised to: 
-- the [[a]] wellhead--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 24 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 24 recites the limitation "the brake assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Reckels (US 2020/0340344) in view of Zerlauth (US 3,586,459), further in view of Husøy (US 2020/0109610).
Regarding independent claim 13, Reckels discloses a hydraulic fracturing unit assembly 100 (Reckels Fig. 1) to pump fracturing fluid into a wellhead (Para. 0003, “a gas turbine engine operable at a desired engine speed, an engine output shaft coupled to the gas turbine engine for rotation at a desired engine shaft output speed; a fracking pump configured for pumping a fracking slurry down a wellbore”), the hydraulic fracturing unit assembly comprising: 
a chassis 116 (“single platform for mounting the gas turbine engine 102”, Para. 0017); 
a gas turbine engine 102 connected to the chassis, the gas turbine engine comprising: 
a turbine output shaft 106 connected to the gas turbine engine such that the turbine output shaft rotates at a second rotational speed; 
a transmission 112 (“torque converter” having first and second reduction gearings 118 & 138 and third reduction gearing 140) comprising: Page 51 of 64 51444990v1Non-Provisional Patent Application BJ Energy Ref.: TITAN #32 WBD File No. 111350.0027.8 
a transmission output shaft 110 (coupled to the third reduction gearing 140) positioned to be driven by the turbine output shaft at a third rotational speed (Para. 0016, “the gas turbine engine 102 can remain at the desired engine speed independently of the changing demands of a fracking fluid pumping operation. The torque converter 114 includes a plurality of adjustable vanes 144 therein to control the level of hydraulic coupling and, accordingly, the speed and torque delivered to the fracking pump 104”; Para. 0018, “mobile fracking pump trailer 100 may also include a third reduction gearing 140 disposed between the second reduction gearing 138 and the fracking pump input shaft 110 for reducing the desired pump input speed transmitted to the fracking pump 104”); 
a hydraulic fracturing pump 104 positioned to pump fracturing fluid into the wellhead (Para. 0016, “The mobile fracking pump trailer 100 includes a fracking pump 104 configured for pumping a fracking slurry 108 down a wellbore in a hydraulic fracking process”), the hydraulic fracturing pump comprising a pump drive shaft connected to the transmission output shaft 110  such that the transmission output shaft drives the pump drive shaft at the third rotational speed.
Reckels fails to disclose the gas turbine engine comprising a compressor positioned to compress air; a combustor section positioned to receive compressed air from the compressor and fuel, the combustor section positioned to combust at least a portion of the compressed air and fuel to provide heated combustion gas; a compressor turbine shaft connected to the compressor such that the compressor turbine shaft rotates with the compressor; a compressor turbine connected to the compressor turbine shaft such that the compressor turbine shaft and the compressor turbine rotate a first rotational speed; a power turbine positioned downstream relative to the compressor turbine such that the heated combustion gas causes the power turbine to rotate at a second rotational speed; a power turbine output shaft connected to the power turbine such that the power turbine output shaft rotates with the power turbine at the second rotational speed, the compressor turbine shaft and the power turbine output shaft being rotatable at different rotational speeds; the transmission comprising a transmission input shaft connected to the power turbine output shaft such that the transmission input shaft rotates at the second rotational speed, the transmission output shaft being driven by the transmission input shaft; and 
a fracturing unit controller in communication with one or more of the gas turbine engine, the transmission, or the hydraulic fracturing pump, the fracturing unit controller being configured to: receive one or more target signals indicative of one or more of a target pressure associated with the fracturing fluid pumped into the wellhead or a target flow rate associated with the fracturing fluid pumped into the wellhead; receive one or more fluid flow signals indicative of one or more of an actual pressure associated with the fracturing fluid pumped into the wellhead or an actual flow rate associated with the fracturing fluid pumped into the wellhead; and 
control, based at least in part on one or more of the one or more target signals or the one or more fluid flow signals, one or more of the first rotational speed, the second rotational speed, or the third rotational speed.
Zerlauth teaches a multistage gas turbine engine (Zerlauth Fig. 1) that can be used for driving pumping equipment (such as for oil or gas pipelines), including a compressor turbine shaft 14 connected to a compressor 2 and a compressor turbine 8 rotatable at a first rotation speed; and a power turbine 25 having a power turbine output shaft 47 coupled to a shaft 54 of a work machine, the power turbine output shaft rotatable at a different rotational speed than the compressor turbine shaft (the power turbine 25 is downstream the compressor turbine 8 and is coupled to a separate shaft/spool, and would rotate at a different, lower speed than the compressor turbine).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated into the system of Reckels, a multi-spool gas turbine engine as taught by Zerlauth, in order to provide the hydraulic fracturing pump system of Husøy with an engine that can provide a variable rotary output speed to provide variable driving power to the hydraulic fracturing pumps through a power turbine.  Zerlauth teaches that “two-shaft gas turbines with a  separate compressor and useful power turbines have been used where the operating machine connected thereto works with a  variable rotary speed”, and uses oil pumping equipment in pipelines as an example (Zerlauth Col. 1, ln. 10-15, analogous to the hydraulic fracturing pump into an oil wellhead).  Reckels teaches the gas turbine engine of the hydraulic fracting unit assembly is operable at a desired engine shaft output speed (Para. 0016), and one skilled in the art would have been motivated to incorporate the two-spool gas turbine engine of Zerlauth since it permits variable output speeds that are different than the compressor turbine shaft.  By incorporating the two-spool gas turbine of Zerlauth, there would be provided a power turbine output shaft (shaft 47) that is drivingly coupled to a work shaft 54 connected to the load (Zerlauth Fig. 1), which in the case of Reckels, would be the “engine output shaft 106” coupled to the transmission 112 (Reckels Fig. 1) that would rotate at the same speed (the third speed) as the power turbine output shaft.  
Reckels in view of Zerlauth still fails to disclose a fracturing unit controller in communication with one or more of the gas turbine engine, the transmission, or the hydraulic fracturing pump, the fracturing unit controller being configured to: receive one or more target signals indicative of one or more of a target pressure associated with the fracturing fluid pumped into the wellhead or a target flow rate associated with the fracturing fluid pumped into the wellhead; receive one or more fluid flow signals indicative of one or more of an actual pressure associated with the fracturing fluid pumped into the wellhead or an actual flow rate associated with the fracturing fluid pumped into the wellhead; and control, based at least in part on one or more of the one or more target signals or the one or more fluid flow signals, one or more of the first rotational speed, the second rotational speed, or the third rotational speed.
Husøy teaches a hydraulic fracturing system 100 including a fracturing unit controller 160 in communication with an engine/power source 110, and hydraulic fracturing pump 115, the fracturing unit control configured to: receive one or more target signals indicative of one or more of a target pressure associated with pumping fracturing fluid into a wellhead or a target flow rate associated with the fracturing fluid pumped into the wellhead (Husøy Fig. 3, step 2, “User inputs operating parameters”, Para. 0044, “At step 2, a user inputs operating parameters associated with the system 100. For example, the user may input desired output pressures of the fluid from the fluid end 145, maximum operating pressures, maximum rate of piston acceleration, and/or other parameters”); 
receive one or more fluid flow signals indicative of one or more of an actual pressure associated with pumping the fracturing fluid into the wellhead (via pressure sensor 135, Para. 0031, Husøy Fig. 1) or an actual flow rate associated with pumping the fracturing fluid into the wellhead 150 (Para. 0037, “The processor 174 of the control module 172 may be in communication (e.g., over a network 190, such as a wireless network) with one or more sensors 130, 135, 140 configured to provide sensor data, including but not limited to location of one or more pistons 125, pressure within the system 100 (e.g., at a particular location), flow rate through a conduit 152, etc”); and 
control, based at least in part on one or more of the one or more target signals or the one or more fluid flow signals, one or more of: Page 56 of 64 51444990v1Non-Provisional Patent Application BJ Energy Ref.: TITAN #32 WBD File No. 111350.0027.8 
the operation of the engine/power source 110 (Para. 0043, “The programming may control the operation of the power source 110 and the hydraulic pumps 115 based on feedback from the hydraulic control system 170 (which may communicate with the master power and control system 160 over the network) and the various sensors 130, 135, and/or 140. Thus, together the master power and control system 160 and the hydraulic control system 170 are operable to control the entire system 100 in real-time.”, Para. 0031, the power source 110 can be “an engine and/or a gearbox”); or operation of a hydraulic fracturing pump 115 positioned to pump the fracturing fluid into the wellhead 150 (Para. 0032, “A master power and control system 160 controls the power source 110 and the hydraulic pumps 115, which may be based on output pressures in the high-pressure conduit 152”). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a fracturing unit controller receiving one or more target signals and one or more fluid flow signals, as taught by Husøy, into the system of Reckels in view of Zerlauth, in order to provide an automatic control system for controlling the hydraulic fracturing pump assembly that can provide instantaneous correction and precise control of the hydraulic fracturing pump operation through use of sensor data and programmed control algorithms to modulate and adjust system operations to improve individual pump performance (Husøy Para. 0026-27), thereby minimizing adverse effects of vibrational waves cause by intense operating pressures (Husøy Para 0022-23).
Allowable Subject Matter
Claims 1-12, 15-30 are allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, the closest prior art of record fails to teach or suggest in combination with other claimed limitations, a hydraulic fracturing unit assembly having a gas turbine engine with a power turbine connected to a power turbine output shaft rotating at a second rotational speed, with one or more speed control assemblies positioned to at least partially control the second rotational speed of the power turbine output shaft, and a fracturing unit controller that receives one or more target signals and one or more fluid flow signals, and generates based at least in part on one or more of the one or more target signals or fluid flow signals, one or more speed control signals to control operation of the one or more speed control assemblies to at least partially control the second rotational speed of the power turbine output shaft; the target signals and fluid flow signals indicative of target pressure or flow rate of fracturing fluid pumped into a wellhead, and the actual pressure or flow rate of the fracturing fluid pumped into the wellhead.
Regarding independent claim 15, the closest prior art of record fails to teach or suggest in combination with other claimed limitations a method of pumping fracturing fluid into a wellhead, including receiving via a fracturing controller one or more target signals and one or more fluid flow signals, respectively associated with target pressure/flow rate and actual pressure/flow rate of fracturing fluid pumped into a wellhead, and controlling via the fracturing controller based on one or more of the target signals or fluid flow signals, operation of one or more transmission actuators associated with a  transmission and configured to control a ratio of a second rotational speed of the power turbine output shaft and the third rotational speed of the transmission output shaft.
Regarding independent claim 26, the closest prior art of record fails to teach or suggest in combination with other claimed limitations a powertrain to supply power to a hydraulic fracturing unit assembly to pump fracturing fluid into a wellhead, the powertrain comprising a gas turbine engine with a power turbine connected to a power turbine output shaft rotating at a second rotational speed, a brake assembly connected to the gas turbine engine and configured to at least partially control the second rotational speed of the power turbine output shaft independent from the first rotational speed of the compressor turbine shaft and the compressor turbine, and a fracturing unit controller that receives one or more target signals and one or more fluid flow signals, and controls, based at least in part on one or more of the one or more target signals or the one or more fluid flow signals, one or more of the first rotational speed, the second rotational speed, or the third rotational speed.

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for disclosing various gas turbine engine arrangements having power turbine control for driving an auxiliary device.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741